DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Election/Restriction requirement of 7/7/22 is withdrawn, and a full examination on the merits of claims 1-7 has been conducted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perfusion flow mark, as claimed in claim 3 and the at least one flattened region is located on the top of all of the polishing portions, as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, you claim the limitation of, “a cross section of the surface pattern along a direction”.  It is unclear as to what direction you are referring to.
In claim 3, it is unclear as to what is the perfusion flow mark and how the flattened region is located at the end of the perfusion flow mark.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. (9,067,297) in view of Konno et al.
In reference to claim 1, Allison et al. teaches a polishing layer,  having a surface pattern, wherein a cross section of the surface pattern along a direction has a plurality of grooves and a plurality of polishing portions, and each of the grooves is disposed between every two adjacent polishing portions, (fig. 6), wherein the polishing layer comprises a body layer, 602 and a surface layer, 608, disposed on a surface of the body layer, (col. 16, lines 22-29).
Allison teaches all the limitations of the claims except for the limitation of claim 1 of a top of at least one of the polishing portions has at least one flattened region exposing the body layer, the limitation of claim 2, wherein on a cross section of the direction, a width of the at least one flattened region is less than a width of the top of the corresponding polishing portion, the limitation of claim 4 of wherein the at least one flattened region is located in a peripheral region of the polishing layer, the limitation of claim 5, wherein on a cross section of the direction, the at least one flattened region is located on the top of all of the polishing portions and the limitation of claim 6, wherein a shape of the at least one flattened region is a dot or a strip.

Konno et al. teaches a flattened region (window member 12, located in the polishing layer that exposes the body layer, (pp 0035, fig. 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Allison et al. with a flattened region, as taught by Konno et al., and to place it within one of the polishing portions, to aid in monitoring of the wear properties of the polishing pad.  And since Konno et al. teaches that the polishing pad can comprise grooves, and polishing portions, (pp 0159), and that the placement location of the flattened regions can vary, (pp 0164).
In reference to the limitation of wherein on a cross section of the direction, a width of the at least one flattened region is less than a width of the top of the corresponding polishing portion, Konno et al. teaches that a size of the through hole, (and thus the window member), is not particularly limited, (pp 0163), therefore it would have been obvious to provide a flattened region that has a width that is smaller than the top of the corresponding polishing portion, based on the desired size of the polishing portion.  
In reference to the limitation of wherein the at least one flattened region is located in a peripheral region of the polishing layer, and the flattened region is one of dot or a strip, Konno teaches that the window member can be a circle, (pp 0163) and locating the window member in a peripheral region, (figs. 20,23,24).
In reference to the limitation of the at least one flattened region is located on the top of all of the polishing portions, Konno et al. teaches the number of concave parts is not particularly limited, but may be one or two or more.  In addition, position thereof is not particularly limited, (pp 0166), and therefore it would be obvious to provide a flattened region on the top of all the polishing portions. 

In reference to claim 7, Allison et al. as modified by Konno et al. teaches the polishing layer of claim 1.  
Allison et al. also teaches a polishing method for polishing an object, comprising: providing a polishing pad, wherein the polishing pad comprises a polishing layer applying a pressure to the object to press the object on the polishing pad; and providing a relative motion to the object and the polishing pad, (col 18, lines 31-43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swedek et al. (8,393,940), Benvegnu et al. (2008/0305729) and Shiho et al. (2006/0128271) were cited to show other examples of polishing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        October 22, 2022